Citation Nr: 0738920	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  07-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for septic meningitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
anxiety disability.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage of the right leg.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a scar of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945 and from April 1948 to August 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  This case has been advanced on the 
docket.

In correspondence received in July 2007 the veteran indicated 
that he no longer wanted a Board hearing.

The issue of entitlement to a rating in excess of 10 percent 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not reveal a diagnosis of 
meningitis.

2.  The medical evidence does not reveal a diagnosis of PTSD.

3.  A May 1963 rating decision denied service connection for 
an anxiety disability.

4.  Evidence received subsequent to the May 1963 RO decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the veteran's anxiety 
disability claim.

5.  The competent evidence does not demonstrate any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in conjunction 
with a May 2003 heart catheterization, nor is it shown that 
the veteran's pseudoaneurysm resulted from an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Septic meningitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §  3.303 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.304(f) (2007).

3.  The May 1963 RO decision which denied service connection 
for an anxiety disability is final.  38 U.S.C.A. § 7105 (West 
2002).

4.  Evidence received since the May 1963 RO decision is not 
new and material, and the veteran's claim of service 
connection for an anxiety disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for nerve 
damage of the right leg have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2007).

6.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a scar 
of the right lower extremity have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2005 and June 2005, the 
veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the appellant prior to the initial adjudication.  
Pelegrini.  Notice concerning assigning a disability rating 
and effective date has been given.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As for the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for an anxiety disability, the Board notes that 
the June 2005 letter contains the information required by 
Kent V. Nicholson, 20 Vet. App. 1 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
Board has considered whether the veteran should be scheduled 
for a VA examination with a medical opinion regarding a 
possible relationship between the disabilities on appeal and 
the veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide this claim as the evidence of record contains 
sufficient competent medical evidence to decide the claims.  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

I.  Meningitis

A March 8, 1943 service medical record noted headache, low 
back pain, and what appears to be possible (?) meningitis.  
The remaining service medical records, including the 
veteran's November 1945 and August 1948 service separation 
examinations, contain no mention of meningitis.

The Board notes that the claims file contains VA treatment 
records for multiple disabilities over a period of years.  
After a thorough review of the evidence, however, the Board 
can find no indication that the veteran has been diagnosed 
with meningitis.  As a service connection claim requires, at 
a minimum, medical evidence of a current disability, the 
veteran's claim for service connection for meningitis must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

II.  PTSD

Service medical records reveal no complaints or treatment 
related to a psychiatric disorder.

While records indicate that the veteran is receiving ongoing 
treatment at a VA mental health clinic, primarily for 
depression, the Board notes that the veteran's medical 
records do not indicate a diagnosis of PTSD.  As a diagnosis 
of PTSD is not of record, service connection for PTSD is not 
warranted.

III.   Anxiety disability

The veteran's claim of service connection for an anxiety 
disability was denied by a May 1963 rating decision. The May 
1963 RO decision is final, and a claim which is the subject 
of a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

In May 2005 the veteran requested that his anxiety disability 
claim be reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1963 rating decision, the evidence 
included the veteran's service medical records.  Those 
records contained no complaints or treatment related to 
psychiatric disability, and no psychiatric abnormality was 
noted on the veteran's November 1945 and August 1948 service 
separation examinations.  Also of record at the time of the 
May 1963 rating decision was an April 1963 VA discharge 
summary indicating that the veteran had been hospitalized and 
treated after complaining of nervousness.  The final 
diagnosis included anxiety reaction with depressive features, 
chronic, with day to day living noted as a factor of external 
stress.

The rating decision dated in May 1963 denied service 
connection for an anxiety disability on the basis that the 
service medical records, including the separation 
examinations, contained no diagnosis of a psychiatric 
disability.

The evidence added to the claims file subsequent to the May 
1963 rating decision does not raise a reasonable possibility 
of substantiating this claim.  While the veteran has 
submitted evidence of current psychiatric disability, and 
records do show ongoing treatment at a VA mental health 
clinic for depression, evidence of psychiatric disability was 
previously of record, and there is still no evidence linking 
a current psychiatric disability to active military service.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for an anxiety 
disability is not reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding the service connection issues on appeal.  
However, a layperson is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

IV.  1151 claims

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

Analysis

The veteran filed his § 1151 claim in November 2004.  As 
such, the post October 1, 1997 version of the law and 
regulation must be applied.  VAOPGCPREC 40-97.

On May 8, 2003 the veteran underwent a left heart 
catheterization at a VA medical facility.  The record noted 
that the procedures and potential complications of the heart 
catheterization were explained to the veteran at that time 
(the procedure and potential complications were also 
discussed by VA in April 2003).  The report indicated that 
there were no complications from the procedure.  A follow up 
record dated on May 22, 2003 revealed that the veteran had a 
hematoma of the right groin which was resolving, with no 
evidence of pseudoaneurysm or fistula.  A record dated in May 
30, 2003 noted that a pseudoaneurysm was detected but 
intervention was not indicated.

Private medical records dated in June 2003 reveal that the 
veteran was hospitalized for emergency right ileofemoral 
exploration with repair of ruptured right femoral 
pseudoaneurysm.

Private medical records dated in July 2003 reveal that the 
veteran was hospitalized for incision and drainage with 
debridement of a right thigh abscess due to an infected 
hematoma.

At a November 2005 VA peripheral nerves examination, the 
veteran complained of weakness in the right leg that was 
progressively worsening.  Examination revealed no nerve 
dysfunction.  A surgical scar just below the inguinal 
ligament was noted.  A diagnosis of deconditioning and 
asymptomatic surgical scar status post pseudoaneurysm repair 
was reported.  The examiner stated as follows:

[The veteran] with leg weakness due to 
deconditioning s/p long period of bed 
rest which lasted [approximately] four 
months.  This was a direct result of 
complications due to heart 
[catheterization] procedure.  I am unable 
to find evidence of actual nerve damage 
in relation to this.

The examiner indicated that pseudoaneurysm and residuals were 
not caused by carelessness, negligence, lack of proper skill, 
error of judgment or similar finding of fault on the part of 
VA.  The examiner provided the following rationale:

Pseudoaneurysm is a known complication of 
cardiac catheterization.  On review of 
the medical records as documented: Post 
procedure there was a hematoma noted 
which the physicians evaluated and did 
not find evidence of pseudoaneurysm.  
[The veteran] was followed up closely 
with repeat visits.  It was [a] month 
later before [the veteran] had any signs 
of pseudoaneurysm.

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151, specifically contending that the 
May 2003 VA heart catheterization led to his pseudoaneurysm 
which resulted in residual right leg disabilities.  As stated 
above, a valid claim under 38 U.S.C.A. § 1151 must establish 
the presence of an additional disability, which is determined 
by the veteran's physical condition immediately prior to the 
injury versus the subsequent physical condition resulting 
from the injury.  The Board finds that such additional 
disability is demonstrated in the record. 

First, the veteran clearly suffered a pseudoaneurysm as a 
result of his VA cardiac catheterization.  Further, VA 
examiners have found that the veteran has a right lower 
extremity surgical scar and some right leg weakness as a 
result of the pseudoaneurysm treatment.

The Board finds, however, that the evidence of record does 
not demonstrate that the veteran's pseudoaneurysm (and the 
resulting surgical scar and right leg weakness) was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, as a 
result of VA treatment.  Significantly, in November 2005, a 
VA examiner, after examination of the veteran and a review of 
the veteran's claims file, opined that pseudoaneurysm was a 
known complication of cardiac catheterization, and stated 
that pseudoaneurysm and residuals were not caused by 
carelessness, negligence, lack of proper skill, error of 
judgment or similar finding of fault on the part of VA.

The medical opinion detailed above was offered following a 
review of the relevant medical evidence.  Moreover, the VA 
examiner objectively evaluated and conducted a 
contemporaneous examination in conjunction with his opinion.  
For these reasons, the medical opinion of record is found to 
be highly probative.  Further, no competent evidence of 
record refutes the findings offered by the November 2005 VA 
examiner.

The competent evidence also does not demonstrate that the 
veteran's pseudoaneurysm was the result of an event not 
reasonably foreseeable.  As noted, the complications arising 
from cardiac catheterization were explained to the veteran 
prior to that procedure.

The Board has noted the veteran's assertions concerning the 
1151 claims.  He has not, however, been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Based on the above, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran.  Moreover, it has not been 
shown that any additional disability occurred as a result of 
an event not reasonably foreseeable.  For these reasons, the 
criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 have not been satisfied.

As the preponderance of the evidence is against the claims on 
appeal, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for septic meningitis is denied.

Service connection for PTSD is denied.

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for an anxiety disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage of the right leg is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
scar of the right lower extremity is denied.


REMAND

In written argument presented in November 2007, the veteran's 
representative essentially indicated that the veteran 
contended that his service-connected hearing loss disability 
had worsened since the May 2005 VA examination.  As the 
veteran has essentially claimed that his disability has 
worsened since the last VA examination, the Board finds that 
the veteran should be afforded the appropriate VA examination 
to rate his hearing loss disability.  VAOPGCPREC 11-95 (April 
7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected hearing loss disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  The AOJ should then readjudicate the 
claim of entitlement to a rating in 
excess of 10 percent for bilateral 
hearing loss.  If the benefit sought is 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


